DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 03 December 2021, with respect to the rejection(s) of amended claims 41 under 103 and double patenting have been fully considered and are persuasive in view of amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 112 rejection has been made.  
Allowable Subject Matter
Claims 41-46 and 49 would be allowable if amended to overcome current 112 rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-46 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “receiving a position of the imaging device calibration jig for each of the plurality of images.” 
Claim 41 recites the limitation “receiving a position of the imaging device calibration jig for each of the plurality of images.”  in lines 13-14 page 2.  There is insufficient antecedent basis for this limitation in the claim, as “an imaging device calibration jig” was nor previously recited in claim 41.
Claim 45 recites the limitation “receiving the position of the external reference marker” in lines 25 page 3.  There is insufficient antecedent basis for this limitation in the claim, as “a position of an external reference marker” was not previously recited in claims 41-45. 
Claim 49 recites the limitation “the steps of claim 1” in line 5 page 4.  There is insufficient antecedent basis for this limitation in the claim, as “steps” was not previously recited in claims 41 and 49. 
Claims 42-46 are rejected as they inherit the rejection of claim 41 as discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Grzeszczuk et al. US 2002/0077543 discloses calibration process including using a calibration jig ([0044]) and comparing two images using vectors ([0049]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/PATRICIA J PARK/Primary Examiner, Art Unit 3793